Western District of Virginia - LIVE                                                  Page 1 of 6
       Case 6:20-cv-00027-NKM-RSB Document 70-5 Filed 09/07/21 Page 1 of 6 Pageid#: 641
                                         CLOSED, RepeatPACER, PlnCnfrmd, DISMISSED, 13FR


                                             U.S. Bankruptcy Court
                                      Western District of Virginia (Roanoke)
                                        Bankruptcy Petition #: 14-71050
                                                                                         Date filed:   07/29/2014
Assigned to: Judge Paul M. Black                                                  Date terminated:     01/15/2016
Chapter 13                                                                       Debtor dismissed:     10/19/2015
                                                                            Joint debtor dismissed:    10/19/2015
Voluntary                                                                          Plan confirmed:     07/13/2015
Asset                                                                                 341 meeting:     08/26/2014


Debtor disposition: Dismissed for Failure to Make Plan
Payments
Joint debtor disposition: Dismissed for Failure to Make
Plan Payments

Debtor                                                        represented by Phillip Edward Brown
Jason Dean Hartman                                                           P O BOX 12265
1078 Fancy Farm Road                                                         ROANOKE, VA 24024
Bedford, VA 24523                                                            540 343-7690
ROANOKE (CITY)-VA                                                            Fax : 540-343-6880
SSN / ITIN: xxx-xx-1541                                                      Email: attorneybrown@cox.net

Joint Debtor                                                  represented by Phillip Edward Brown
Kimberly Dawn Hartman                                                        (See above for address)
1078 Fancy Farm Road
Bedford, VA 24523
ROANOKE (CITY)-VA
SSN / ITIN: xxx-xx-4333

Trustee                                                       represented by Christopher T. Micale (393585)
Christopher T. Micale (393585)                                               P. O. Box 1001
15 Salem Ave SE Ste 300                                                      Roanoke, VA 24005
Roanoke, VA 24011-1419                                                       (540) 342-3774
(540) 342-3774                                                               Email: chapter13_trustee@ch13wdva.com

U.S. Trustee
USTrustee
Office of the United States Trustee
210 First Street, Suite 505
Roanoke, VA 24011
(540) 857-2806


   Filing Date                #                                               Docket Text

                              1               Chapter 13 Voluntary Petition . Fee Amount $310 Filed by Phillip Edward
                              (10 pgs)        Brown on behalf of Jason Dean Hartman, Kimberly Dawn Hartman Incomplete
 07/29/2014                                   Filings Due by 08/12/2014. (Brown, Phillip) (Entered: 07/29/2014)

 07/29/2014                   2               Statement of Social Security Number. This document contains sensitive
                                              information and cannot be viewed by the public. Filed by Phillip Edward Brown
https://ecf.vawb.uscourts.gov/cgi-bin/DktRpt.pl?202043680964651-L_1_0-1                                             9/7/2021
Western District of Virginia - LIVE                                                  Page 2 of 6
       Case 6:20-cv-00027-NKM-RSB Document 70-5 Filed 09/07/21 Page 2 of 6 Pageid#: 642
                                           on behalf of Jason Dean Hartman, Kimberly Dawn Hartman. (Brown, Phillip)
                                           (Entered: 07/29/2014)

                            3              Receipt of Voluntary Petition (Chapter 13)(14-71050) [misc,volp13] ( 310.00)
                                           Filing Fee. Receipt number 5633218. Fee amount 310.00. (re: Doc# 1) (U.S.
 07/29/2014                                Treasury) (Entered: 07/29/2014)

                            4              Certificate of Credit Counseling Filed by Phillip Edward Brown on behalf of
                            (2 pgs)        Jason Dean Hartman, Kimberly Dawn Hartman. (Brown, Phillip) (Entered:
 07/29/2014                                07/29/2014)

                            5              Meeting of Creditors with 341(a) meeting to be held on 08/26/2014 at 10:00 AM
                                           at cr mtg, ROA, First Campbell Square, Rm 120, 210 First Street, S.W.,
                                           Roanoke, VA 24011. Objections for Discharge due by 10/27/2014. Proof of
 07/29/2014                                Claim due by 11/24/2014. (admin, ) (Entered: 07/29/2014)

                            6              Confirmation Hearing Confirmation hearing to be held on 9/22/2014 at 09:30
                                           AM at Roanoke, US Bankruptcy Court, 2nd Flr, 210 Church Ave., Roanoke, VA
                                           24011. Government Proof of Claim due by 1/26/2015. (Lee, Sabrina) (Entered:
 07/30/2014                                07/30/2014)

                            7              Order of Deficiency Schedules Due Signed on 7/30/2014. Atty Disclosure
                            (1 pg)         Statement due 8/12/2014. Chapter 13 Monthly and Disposable Income Form 22C
                                           Due 8/12/2014 Schedules A-J due 8/12/2014.Statistical Summary of Liabilities
                                           due 8/12/2014. Statement of Financial Affairs due 8/12/2014. Summary of
                                           Schedules due 8/12/2014. Chapter 13 Plan due by 8/12/2014. (Lee, Sabrina)
 07/30/2014                                (Entered: 07/30/2014)

                            8              BNC Certificate of Mailing - Meeting of Creditors. (RE: related document(s) 6
                            (4 pgs)        Confirmation Hearing) No. of Notices: 17. Notice Date 08/01/2014. (Admin.)
 08/01/2014                                (Entered: 08/02/2014)

                            9              BNC Certificate of Mailing - PDF Document. (RE: related document(s)7 Order
                            (2 pgs)        of Deficiency Schedules Due) No. of Notices: 1. Notice Date 08/01/2014.
 08/01/2014                                (Admin.) (Entered: 08/02/2014)

                            10             Balance of Schedules Filed by Phillip Edward Brown on behalf of Jason Dean
 08/12/2014                 (39 pgs)       Hartman, Kimberly Dawn Hartman. (Brown, Phillip) (Entered: 08/12/2014)

                            11             Chapter 13 Plan Filed by Phillip Edward Brown on behalf of Jason Dean
 08/12/2014                 (5 pgs)        Hartman, Kimberly Dawn Hartman. (Brown, Phillip) (Entered: 08/12/2014)

                            12             Creditor Request for Notices Filed on Behalf of Capital One Auto Finance.
 08/14/2014                 (1 pg)         (Garza, Marian) (Entered: 08/14/2014)

                            13             Certificate of Mailing Filed by Phillip Edward Brown on behalf of Jason Dean
                            (7 pgs)        Hartman, Kimberly Dawn Hartman (RE: related document(s)11 Chapter 13
 08/18/2014                                Plan). (Brown, Phillip) (Entered: 08/18/2014)

 08/26/2014                 14             Meeting of Creditors Held (Micale (393585), Christopher) (Entered: 08/26/2014)

                            15             Trustee's 341 Report and Show Cause and Motion to Dismiss. Hearing scheduled
                            (3 pgs)        9/22/2014 at 09:30 AM at Roanoke, US Bankruptcy Court, 2nd Flr, 210 Church
                                           Ave., Roanoke, VA 24011. (Micale (393585), Christopher) (Entered:
 09/04/2014                                09/04/2014)

 09/05/2014

https://ecf.vawb.uscourts.gov/cgi-bin/DktRpt.pl?202043680964651-L_1_0-1                                           9/7/2021
Western District of Virginia - LIVE                                                  Page 3 of 6
       Case 6:20-cv-00027-NKM-RSB Document 70-5 Filed 09/07/21 Page 3 of 6 Pageid#: 643
                            16                Objection to Confirmation of Plan Filed by Donna Schewel Clark on behalf of
                            (8 pgs; 3 docs)   Schewel Furniture Co, Inc (RE: related document(s)11 Chapter 13 Plan Filed by
                                              Phillip Edward Brown on behalf of Jason Dean Hartman, Kimberly Dawn
                                              Hartman.). Confirmation hearing to be held on 9/22/2014 at 09:30 AM at
                                              Roanoke, US Bankruptcy Court, 2nd Flr, 210 Church Ave., Roanoke, VA 24011.
                                              (Attachments: # 1 Exhibit # 2 Exhibit)(Clark, Donna) (Entered: 09/05/2014)

                            17                Notice of Hearing Filed by Donna Schewel Clark on behalf of Schewel Furniture
                            (2 pgs)           Co, Inc (RE: related document(s)16 Objection to Confirmation of the Plan).
                                              Hearing scheduled 9/22/2014 at 09:30 AM at Roanoke, US Bankruptcy Court,
                                              2nd Flr, 210 Church Ave., Roanoke, VA 24011. (Clark, Donna) (Entered:
 09/05/2014                                   09/05/2014)

                            18                Affidavit of Compliance with Standing Order #10 Filed by Phillip Edward
                            (2 pgs)           Brown on behalf of Jason Dean Hartman, Kimberly Dawn Hartman. (Brown,
 09/18/2014                                   Phillip) (Entered: 09/18/2014)

                            19                Notice of Change of Address Filed by Phillip Edward Brown on behalf of Jason
                            (1 pg)            Dean Hartman, Kimberly Dawn Hartman. (Brown, Phillip) (Entered:
 09/18/2014                                   09/18/2014)

                            20                Amendment to Creditor Matrix. Fee Amount $30 Filed by Phillip Edward Brown
                            (6 pgs)           on behalf of Jason Dean Hartman, Kimberly Dawn Hartman. (Brown, Phillip)
 09/18/2014                                   (Entered: 09/18/2014)

                            21                Receipt of Amendment to Creditor Matrix (Fee)(14-71050) [misc,amdcm]
                                              ( 30.00) Filing Fee. Receipt number 5692189. Fee amount 30.00. (re: Doc# 20)
 09/18/2014                                   (U.S. Treasury) (Entered: 09/18/2014)

                            22                Hearing Held - Hearing Continued (RE: related document(s)11 Chapter 13 Plan
                                              filed by Debtor Jason Dean Hartman, Joint Debtor Kimberly Dawn Hartman, 15
                                              Trustee's 341 Report and Show Cause, 16 Objection to Confirmation of the Plan
                                              filed by Creditor Schewel Furniture Co, Inc) No order necessary. Hearing
                                              scheduled 11/10/2014 at 09:30 AM at Roanoke, US Bankruptcy Court, 2nd Flr,
 09/22/2014                                   210 Church Ave., Roanoke, VA 24011. (Adams, Marleca) (Entered: 09/22/2014)

                            23                Special Notice to Secured Creditors --Ascension Capital for Capital One Auto
                            (2 pgs)           Finance Filed by Phillip Edward Brown on behalf of Jason Dean Hartman,
 10/28/2014                                   Kimberly Dawn Hartman. (Brown, Phillip) (Entered: 10/28/2014)

                            24                Certificate of Mailing Filed by Phillip Edward Brown on behalf of Jason Dean
                            (1 pg)            Hartman, Kimberly Dawn Hartman (RE: related document(s)23 Special Notice
 11/07/2014                                   to Secured Creditors). (Brown, Phillip) (Entered: 11/07/2014)

                            25                Hearing Held - Hearing Continued (RE: related document(s)11 Chapter 13 Plan
                                              filed by Debtor Jason Dean Hartman, Joint Debtor Kimberly Dawn Hartman, 15
                                              Trustee's 341 Report and Show Cause, 16 Objection to Confirmation of the Plan
                                              filed by Creditor Schewel Furniture Co, Inc) Hearing scheduled 12/8/2014 at
                                              09:30 AM at Roanoke, US Bankruptcy Court, 2nd Flr, 210 Church Ave.,
 11/10/2014                                   Roanoke, VA 24011. No order necessary. (Maddox, Lisa) (Entered: 11/10/2014)

 12/08/2014                 26                Hearing Held - Hearing Continued (RE: related document(s)11 Chapter 13 Plan
                                              filed by Debtor Jason Dean Hartman, Joint Debtor Kimberly Dawn Hartman, 15
                                              Trustee's 341 Report and Show Cause, 16 Objection to Confirmation of the Plan
                                              filed by Creditor Schewel Furniture Co, Inc) Continued with condition that
                                              debtors appear and show cause. Plan may be confirmed prior to continued
                                              hearing date. Order to be Tendered by Brown Due by 12/18/2014.Hearing
                                              scheduled 1/26/2015 at 09:30 AM at Roanoke, US Bankruptcy Court, 2nd Flr,
                                              210 Church Ave., Roanoke, VA 24011. (Adams, Marleca) (Entered: 12/08/2014)

https://ecf.vawb.uscourts.gov/cgi-bin/DktRpt.pl?202043680964651-L_1_0-1                                              9/7/2021
Western District of Virginia - LIVE                                                  Page 4 of 6
       Case 6:20-cv-00027-NKM-RSB Document 70-5 Filed 09/07/21 Page 4 of 6 Pageid#: 644
                            27                Order Continuing Hearing with condition debtors be current or appear and show
                            (2 pgs)           cause Signed on 12/12/2014 (RE: related document(s)11 Chapter 13 Plan filed by
                                              Debtor Jason Dean Hartman, Joint Debtor Kimberly Dawn Hartman, 15 Trustee's
                                              341 Report and Show Cause, 16 Objection to Confirmation of the Plan filed by
                                              Creditor Schewel Furniture Co, Inc). Hearing scheduled 1/26/2015 at 09:30 AM
                                              at Roanoke, US Bankruptcy Court, 2nd Flr, 210 Church Ave., Roanoke, VA
 12/12/2014                                   24011. To Brown for service. (Lee, Sabrina) (Entered: 12/12/2014)

                            28                Certificate of Mailing Filed by Phillip Edward Brown on behalf of Jason Dean
                            (3 pgs)           Hartman, Kimberly Dawn Hartman (RE: related document(s)27 Order
 12/12/2014                                   Continuing Hearing). (Brown, Phillip) (Entered: 12/12/2014)

                            29                Hearing Held - Plan Confirmed (RE: related document(s)11 Chapter 13 Plan
                                              filed by Debtor Jason Dean Hartman, Joint Debtor Kimberly Dawn Hartman, 15
                                              Trustee's 341 Report and Show Cause, 16 Objection to Confirmation of the Plan
                                              filed by Creditor Schewel Furniture Co, Inc) Plan confirmed with special
                                              language. Order to be Tendered by Micale Due by 2/5/2015. (Adams, Marleca)
 01/26/2015                                   (Entered: 01/26/2015)

                            30                Order Confirming Plan Signed on 1/29/2015 (RE: related document(s)11 Chapter
                            (1 pg)            13 Plan filed by Debtor Jason Dean Hartman, Joint Debtor Kimberly Dawn
 01/29/2015                                   Hartman). (Lee, Sabrina) (Entered: 01/29/2015)

                            31                BNC Certificate of Mailing - PDF Document. (RE: related document(s)30 Order
                            (3 pgs)           Confirming Plan) No. of Notices: 34. Notice Date 01/31/2015. (Admin.)
 01/31/2015                                   (Entered: 02/01/2015)

                            32                Trustee's Motion to Dismiss Case (post-confirmation). Hearing scheduled
                            (2 pgs)           4/20/2015 at 11:00 AM at Roanoke, US Bankruptcy Court, 2nd Flr, 210 Church
                                              Ave., Roanoke, VA 24011. (Micale (393585), Christopher) (Entered:
 03/20/2015                                   03/20/2015)

                            33                Hearing Held - Hearing Continued (RE: related document(s)32 Trustee's Motion
                                              to Dismiss Case) No order necessary. Hearing scheduled 5/11/2015 at 11:00 AM
                                              at Roanoke, US Bankruptcy Court, 2nd Flr, 210 Church Ave., Roanoke, VA
 04/20/2015                                   24011. (Adams, Marleca) (Entered: 04/20/2015)

                            34                Hearing Held - Resolved (RE: related document(s)32 Trustee's Motion to
                                              Dismiss Case) Motion resolved by allowing debtors until 5/26/2015 to file
                                              amended chapter 13 plan. Motion to be continued to date set for amended plan.
                                              Order to be Tendered by Brown Due by 5/21/2015.Pleading or Amended
 05/11/2015                                   Pleading due by 5/26/2015. (Adams, Marleca) (Entered: 05/11/2015)

                            35                Order Resolving Trustee's Motion To Dismiss Case (Related Doc # 32) Signed
 05/18/2015                 (1 pg)            on 5/18/2015. (Lee, Sabrina) (Entered: 05/18/2015)

                            36                Certificate of Mailing Filed by Phillip Edward Brown on behalf of Jason Dean
                            (2 pgs)           Hartman, Kimberly Dawn Hartman (RE: related document(s)35 Order on
                                              Trustee's Motion to Dismiss Case (batch)). (Brown, Phillip) (Entered:
 05/19/2015                                   05/19/2015)

                            37                Amended Chapter 13 Plan Filed by Phillip Edward Brown on behalf of Jason
                            (5 pgs)           Dean Hartman, Kimberly Dawn Hartman. (Brown, Phillip) (Entered:
 05/26/2015                                   05/26/2015)

 05/27/2015                 38                Order and Notice on Amended Plan Signed on 5/27/2015 (RE: related document
                            (2 pgs; 2 docs)   (s)37 Amended Chapter 13 Plan filed by Debtor Jason Dean Hartman, Joint
                                              Debtor Kimberly Dawn Hartman). Hearing scheduled 7/6/2015 at 09:30 AM at

https://ecf.vawb.uscourts.gov/cgi-bin/DktRpt.pl?202043680964651-L_1_0-1                                              9/7/2021
Western District of Virginia - LIVE                                                  Page 5 of 6
       Case 6:20-cv-00027-NKM-RSB Document 70-5 Filed 09/07/21 Page 5 of 6 Pageid#: 645
                                           Roanoke, US Bankruptcy Court, 2nd Flr, 210 Church Ave., Roanoke, VA 24011.
                                           (Matherly, Leisa) (Entered: 05/27/2015)

                            39             Certificate of Mailing Filed by Phillip Edward Brown on behalf of Jason Dean
                            (8 pgs)        Hartman, Kimberly Dawn Hartman (RE: related document(s)38 Order and
 05/29/2015                                Notice on Amended Plan). (Brown, Phillip) (Entered: 05/29/2015)

                            40             Objection to Confirmation of Plan and Notice of Motion to Dismiss Filed by
                            (2 pgs)        Christopher T. Micale (393585) on behalf of Christopher T. Micale (393585)
                                           (RE: related document(s)37 Amended Chapter 13 Plan Filed by Phillip Edward
                                           Brown on behalf of Jason Dean Hartman, Kimberly Dawn Hartman.).
                                           Confirmation hearing to be held on 7/6/2015 at 09:30 AM at Roanoke, US
                                           Bankruptcy Court, 2nd Flr, 210 Church Ave., Roanoke, VA 24011. (Micale
 06/15/2015                                (393585), Christopher) (Entered: 06/15/2015)

                            41             Hearing Held - Plan Confirmed (RE: related document(s)32 Trustee's Motion to
                                           Dismiss Case, 37 Amended Chapter 13 Plan filed by Debtor Jason Dean
                                           Hartman, Joint Debtor Kimberly Dawn Hartman, 40 Objection to Confirmation
                                           of the Plan filed by Trustee Christopher T. Micale (393585)) Confirmed with
                                           special language. Order to be Tendered by Trustee, Due by 7/16/2015. (Martin,
 07/06/2015                                Julie) (Entered: 07/06/2015)

                            42             Order Confirming Plan and Withdrawing Trustee Motion Signed on 7/13/2015
                            (1 pg)         (RE: related document(s)32 Trustee's Motion to Dismiss Case, 37 Amended
                                           Chapter 13 Plan filed by Debtor Jason Dean Hartman, Joint Debtor Kimberly
                                           Dawn Hartman, 40 Objection to Confirmation of the Plan filed by Trustee
 07/13/2015                                Christopher T. Micale (393585)). (Lee, Sabrina) (Entered: 07/13/2015)

                            43             BNC Certificate of Mailing - PDF Document. (RE: related document(s)42 Order
                            (3 pgs)        Confirming Plan) No. of Notices: 33. Notice Date 07/15/2015. (Admin.)
 07/15/2015                                (Entered: 07/16/2015)

                            44             Trustee's Motion to Dismiss Case (post confirmation). Hearing scheduled
                            (2 pgs)        10/19/2015 at 11:00 AM at Roanoke, US Bankruptcy Court, 2nd Flr, 210 Church
                                           Ave., Roanoke, VA 24011. (Micale (393585), Christopher) (Entered:
 09/22/2015                                09/22/2015)

                            45             Hearing Held - (RE: related document(s)44 Trustee's Motion to Dismiss Case)
                                           Motion granted. Court to enter standard dismissal order. (Adams, Marleca)
 10/19/2015                                (Entered: 10/19/2015)

                            46             Order Dismissing Case Both Debtors Signed on 10/19/2015 (RE: related
                                           document(s)44 Trustee's Motion to Dismiss Case). (Adams, Marleca) (Entered:
 10/19/2015                                10/19/2015)

                            47             BNC Certificate of Mailing - Order Dismissing Case. (RE: related document(s)
                            (3 pgs)        46 Order Dismissing Case) No. of Notices: 30. Notice Date 10/21/2015.
 10/21/2015                                (Admin.) (Entered: 10/22/2015)

                            48             Chapter 13 Trustee's Final Report and Account . Case to Be Closed if Applicable
 12/15/2015                 (5 pgs)        01/14/2016. (Micale (393585), Christopher) (Entered: 12/15/2015)

 01/15/2016                 49             Bankruptcy Case Closed (Lee, Sabrina) (Entered: 01/15/2016)




https://ecf.vawb.uscourts.gov/cgi-bin/DktRpt.pl?202043680964651-L_1_0-1                                           9/7/2021
Western District of Virginia - LIVE                                                  Page 6 of 6
       Case 6:20-cv-00027-NKM-RSB Document 70-5 Filed 09/07/21 Page 6 of 6 Pageid#: 646
                                            PACER Service Center
                                                 Transaction Receipt
                                                  09/07/2021 19:08:12
                           PACER                   Client
                                       JoshLong
                           Login:                  Code:
                                                               14-71050 Fil or Ent: filed Doc
                                        Docket     Search      From: 0 Doc To: 99999999 Term:
                           Description:
                                        Report     Criteria:   included Format: html Page
                                                               counts for documents: included
                           Billable
                                       5           Cost:       0.50
                           Pages:




https://ecf.vawb.uscourts.gov/cgi-bin/DktRpt.pl?202043680964651-L_1_0-1                         9/7/2021
